  Case 3:19-cv-02392-C-BH Document 16 Filed 09/08/20                      Page 1 of 2 PageID 91



                          IN THE UNITED STATES DISTzuCT COURT
                          FOR TI,{E NORTHERN DISTRICT OF TEXAS
                                         DALLAS DIViS]ON


MICHAEL DEWAYNE WI-IALEY.                           )
                                                    )
                        Petitioncr,                 )
                                                    )
                                                    )
                                                    )
COURT OF CRIMINAL APPEALS, el a/.,                  )
                                                    )
                        Respondent.                 )   Civil Action No.   3   :1   9-CV-2392-C-BH


                                               ORDER'

       Before the Court are the Findings, Conclusions, and Recommendation ofthe United

States Magistrate Judge advising the Court that Petitioner's    Motion for Post-Conviction Relief

should be construed as a successive petition and transferred to the United States Court         of

Appeals for the Fifth Circuit.

       The Court has reviewed the Findings, Conclusions, and Recommendation for clear error

and finds none. It is therefore ORDERED that the Findings, Conclusions, and Recommendation

are hereby   ADOPTED     as the   findings and conclusions of the Court. For the reasons stated

therein, Petitioner's Motion for Post-Conviction Relief is CONSTRUED as a successive petition

and TRANSFERRED to the United States Court of Appeals for the Fifth                  Circuit. The Clerk of

Court is DIRECTED to: (1) terminate the motion in this civil action; (2) open a new habeas case

for administrative purposes only; (3) docket the motion in that new case as a $ 2254 petition filed

on August 25,2020; (4) directly assign the new case to the undersigned Senior United States



       I The Court need not consider objections from Petitioner prior to the entry ofthis Order, as the
outcome remains the same as a matter of law-regardless of whether objections are filed.
  Case 3:19-cv-02392-C-BH Document 16 Filed 09/08/20                        Page 2 of 2 PageID 92



District Judge and the same Magistrate Judge as in this proceeding; (5) file in the new case         a


copy of these Findings, Conclusions, and Recommendation of the United States Magistrate

Judge, and the order accepting these Findings, Conclusions, and Recommendation; and

(6) without further judicial action, immediately TRANSFER the newly opened              S   2254 action to

the United States Court of Appeals for the Fifth Circuit under Henderson v. Haro,282 F.3d 862,

864 (5th Cir.2002) and In re Epps, 127 F.3d 364, 365 (5rh Cir. 1997).1

         So ORDERED      ut 0f        auyof September.2020.




                                                 S            C
                                                                   r   GS
                                                 S       OR         D STA           S1'RIC]"IUDGI]


                                                                            (




         2
         A certificate of appealability (COA) is not required to appeal an order transferring a successive
habeas petition. See In re Garrelt,633 F. App'x 260,261 (sth Cir. 2016); United States v. Fulton,780
F.3d 683 (5th Cir. 2015).

                                                     2
